

116 HRES 679 IH: Expressing support for designation of November 7 as annual “Victims of Communism Memorial Day”.
U.S. House of Representatives
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 679IN THE HOUSE OF REPRESENTATIVESNovember 5, 2019Mr. Lipinski (for himself, Mr. Smith of New Jersey, and Mr. Duncan) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for designation of November 7 as annual Victims of Communism Memorial Day.
	
 Whereas the year 2017 marked 100 years since the Bolshevik Revolution in Russia resulting in the world’s first Communist regime under Vladimir Lenin, which led to decades of oppression and violence under Communist regimes throughout the world;
 Whereas the people of the United States should always remember the crimes committed by Communist regimes in the past century, and which are still being committed today;
 Whereas based on the philosophy of Karl Marx, communism has proven incompatible with the ideals of liberty, prosperity, and dignity of human life, and has given rise to such infamous totalitarian dictators as Joseph Stalin, Mao Zedong, Ho Chi Minh, Pol Pot, Nicolae Ceausescu, the Castro brothers, and the Kim dynasty;
 Whereas Communist regimes worldwide have killed more than 100 million people and subjected countless others to the worst and widest spread human rights abuses known to history, with victims representing many different ethnicities, creeds, and backgrounds;
 Whereas through false promises of equality and liberation, Communist regimes have as a matter of government policy robbed their own citizens of the rights of freedom of religion, freedom of speech, and freedom of association through coercion, brutality, and fear;
 Whereas the bipartisan Congressional Caucus for the Victims of Communism stated publicly in 2018 that Marx’s defenders often say he cannot be held accountable for what Communist regimes did long after his life and death; but Marxist dictators who massacred their own people were applying Communist ideology to political practice; and
 Whereas President Donald Trump declared November 7, 2017, as National Day for the Victims of Communism, condemning communism as a political philosophy incompatible with liberty, prosperity, and the dignity of human life; and
 Whereas President Donald Trump issued a statement on November 7, 2018, honoring the memory of the more than 100 million people who have been killed and persecuted by communist totalitarian regimes and reaffirming steadfast support for those who strive for peace, prosperity, and freedom around the world; and
 Whereas the States of Alabama, Illinois, Missouri, Pennsylvania, South Carolina, Texas, Utah, and Virginia have either established or introduced bills designating November 7 as Victims of Communism Memorial Day on an annual basis in their respective States; and
 Whereas the Victims of Communism Memorial Foundation in Washington, DC, is a nonprofit organization, authorized by a unanimous Act of Congress that educates people about the ideology, history, and legacy of communism and honors the people who have suffered and died under Communist regimes: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Victims of Communism Memorial Day to recognize the 100 million victims of Communist regimes; and
 (2)requests the President of the United States to issue a yearly proclamation declaring the National Day for the Victims of Communism, commemorating the victims of communism, and condemning the crimes of Communist regimes, past and present.
			